DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being (a)( 2) by Zhao et al (US 11,258231).
With respect to claim 1, Zhao et al teach random Distributed Bragg Reflector (DBR) comprising: a substrate; and a plurality of alternating layers of lattice-matched nanoporous GaN (NP-GaN) and GaN formed on a top surface of the substrate, wherein at least one of the alternating layers has a thickness of λ/4n and an adjacent one of the alternating layers does not have a thickness of λ/4n, wherein λ is a wavelength of incident radiation and n is the refractive index of a particular layer of the plurality of alternating layers (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50). 
With respect to claim 2, Zhao et al teach the random DBR, wherein the NP-Gann is formed by electrochemical-based porosification of a highly Si-doped GaN layers grown by metal-organic chemical vapor deposition (MOCVD), molecular-beam epitaxy (MBE), or atomic layer deposition (ALD) in an electrolyte solution. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50) See Zhao et al teach GaN epitaxial layer, which inherently grown by MOCVD or MBE or ALD as evidenced in Han et al (11043792)( col.9, lines 26-45)
With respect to claim 3, Zhao et al teach the random DBR, wherein the alternating layers of lattice-matched NP-GaN and GaN are formed by selectively-doped GaN using MOCVD followed by electrochemical process. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-565)See Zhao et al teach epitaxial layer, which inherently grown by MOCVD or MBE or ALD ( see for example as evidenced in Han et al (11043792)( col.9, lines 26-45)
With respect to claim 4, Zhao et al teach the random DBR, wherein the NP-GaN can be tuned to have a refractive index of around 1 to around 2.5 depending on a porosity of the NP-GaN. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-65)
With respect to claim 5. The random DBR, wherein the random DBR has a reflectivity range for incident radiation of about 200 nm to about 900 nm depending on the index of refraction of the nanoporous GaN, the layer thicknesses, and the number of layer periods. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50) Zhao et al teach incident radiation is 520 nm(col.4, lines 60-67)
With respect to claim 6. The random DBR, wherein the substrate comprises sapphire, Si, SiC, or freestanding GaN. (abstract, col.4, lines 22-23)
With respect to claim 7, Zhao et al teach the random DBR, wherein a thickness of each NP-GaN layer is the same. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 8, Zhao et al teach the random DBR, wherein a thickness of each GaN is not the same. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 9, Zhao et al teach a method of forming a random Distributed Bragg Reflector (DBR) comprising: forming a plurality of alternating layers of lattice-matched nanoporous GaN (NP-GaN) and GaN formed on a top surface of the substrate, wherein at least one of the alternating layers has a thickness of λ/4n and an adjacent one of the alternating layers does not have a thickness of λ/4n, wherein λ is a wavelength of incident radiation and n is the refractive index of a particular layer of the plurality of alternating layers. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 10., Zhao et al teach the method, wherein the NP-GaN is formed by electrochemical-based porosification of a highly Si-doped GaN layers grown by metal-organic chemical vapor deposition (MOCVD), molecular-beam epitaxy (MBE), or atomic layer deposition (ALD) in an electrolyte solution(abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 11, Zhao et al teach the method, wherein the alternating layers of lattice-matched NP-GaN and GaN are formed by selectively-doped GaN using MOCVD followed by electrochemical process. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-65). See Zhao et al teach epitaxial layer, which inherently grown by MOCVD or MBE or ALD 
With respect to claim 12, Zhao et al teach the method, wherein the NP-GaN can be tuned to have a refractive index of around 1 to around 2.5 depending on a porosity of the NP-GaN. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-65). See Zhao et al teach epitaxial layer at col.6’ line 55 , which inherently grown by one of MOCVD, MBE , ALD as evidenced in Han et al (11043792)( col.9, lines 26-45)
With respect to claim 13, Zhao et al teach the method, wherein the random DBR has a reflectivity range for incident radiation of about 200 nm to about 900 nm depending on the index of refraction of the nanoporous GaN, the layer thicknesses, and the number of layer periods. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50) Zhao et al teach incident radiation is 520 nm(col.4, lines 60-67)
With respect to claim 14, Zhao et al teach the method, wherein the substrate comprises sapphire, Si, SiC, or freestanding GaN. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 15, Zhao et al teach the method, wherein a thickness of each NP-GaN layer is the same. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 16, Zhao et al teach the method, wherein a thickness of each GaN is not the same. With r(abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 17. The method, wherein layers of GaN are arranged in descending order or ascending order based on thickness or grouped with other layers of a common thickness. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)
With respect to claim 18, Zhao et al teach the method, wherein the nanoporous GaN comprises a ternary arrangement comprising AlGaN or InGaN.
With respect to claim 20, Zhao et al teach a  light emitting diode (LED) device comprising: A LED; and a back reflector configured to reflect light from the LED, wherein the back reflector comprises a random Distributed Bragg Reflector (DBR) comprising: a substrate; and a plurality of alternating layers of lattice-matched nanoporous GaN (NP-GaN) and GaN formed on a top surface of the substrate, wherein at least one of the alternating layers has a thickness of λ/4n and an adjacent one of the alternating layers does not have a thickness of λ/4n, wherein λ is a wavelength of incident radiation and n is the refractive index of a particular layer of the plurality of alternating layers. (abstract, fig.1,3 and c0l.4, lines 34-52, col..6, lines 30-50)

Allowable Subject Matter
Claim 19 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust (.With respect to claim 19, Zhao et al teach a  waveguide comprising: a first random Distributed Bragg Reflector (DBR) comprising: a first substrate; and a first set of a plurality of alternating layers of lattice-matched nanoporous GaN (NP-GaN) and GaN formed on a top surface of the substrate, wherein at least one of the first set of alternating layers has a thickness of λ/4n and an adjacent one of the first set of alternating layers does not have a thickness of λ/4n, wherein λ is a wavelength of incident radiation and n is the refractive index of a particular layer of the plurality of alternating layers; a second random Distributed Bragg Reflector (DBR) comprising: a second substrate; and a second set of a plurality of alternating layers of lattice-matched nanoporous GaN (NP-GaN) and GaN formed on a top surface of the first random DBR, wherein at least one of the second set of alternating layers has a thickness of λ/4n and an adjacent one of the second set of alternating layers does not have a thickness of λ/4n, wherein spectra light propagating through a separation of the first DBR and the second DBR via total internal reflection” as claimed in claim 19
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach  using alternative nonporous Gan  and Gan layer as DBRs. .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816